Dear Ms. Moreau:
We received your request on behalf of the St. Landry Parish Police Jury concerning its authority to purchase a tandem dump truck with surplus funds as provided for in Act 1249 of the 1999 Legislative Session.  This act pertains to the St. Landry Solid Waste Disposal Commission.  Section 4 (g) of Act 1249 authorizes the Commission to enter into intergovernmental agreements with the governing authority of St. Landry Parish for the use of surplus funds derived from fees collected from persons or political subdivisions for the disposal of solid waste generated outside of the boundaries of the district for the purposes of improving orresurfacing parish roads and municipal streets and drainageimprovements incidental thereto.
The police jury would like to purchase a tandem dump truck to be used for the distribution of road and drainage materials.  The question can be summarized as follows:  "Is a truck something that can be used for the purpose of improving or resurfacing parish roads and municipal streets?"  The language in the act is very broad and therefore, it is our opinion that the purchase of such a truck, which is to be used to haul aggregate and other road materials, is something that serves the purpose of improving or resurfacing parish roads and municipal streets.  Accordingly, it is our opinion that the St. Landry Parish Police Jury may use surplus funds, as set forth in Act 1249 of 1999 Legislative Session, specifically Section 4(g), to purchase a truck which is to be used for the distribution of road materials.
If you have any questions or need additional information, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt